     Case 3:20-cv-01316-JAG Document 7 Filed 08/10/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO



    ÁNGEL RIVERA – RUIZ                              Civil No. 3: 20-CV-01316-JAG

         Plaintiff

                         v.


    VANGUARD              EMERGENCY
    MANAGEMENT A/K/A VANGUARD
    INSPECTION SERVICES; ET. AL.

         Defendants



              NOTICE OF VOLUNTARY DISMISSSAL WITHOUT PREJUDICE

TO THE HONORABLE COURT:

        NOW COMES Plaintiff, ANGEL RIVERA-RUIZ, through the undersigned Pro Bono

attorney and very respectfully STATES, ALLEGES AND REQUESTS:

1.      On July 7, 2020, Plaintiff filed the above captioned case, pro se, and requested the Court

authorize him to proceed in forma pauperis.

2.      Plaintiff, also, request appointment of counsel Pro Bono.

3.      The undersigned attorney was named as Plaintiff’s Pro Bono counsel by the Court.

4.      After reviewing the Complaint -in which Plaintiff joined causes of action under ADEA,1

the Civil Rights Act of 1964,2 and the False Claims Act3 against various corporate defendants-

the undersigned attorney met with Plaintiff to discuss the matter.



1
  29 U.S.C.A. §§ 621 – 634.
2
  42 U.S.C.A. §§ 2000e-2 and 20000e-3
3
  31 U.S.C.A. §§ 3729 – 3733.


                                                 1
     Case 3:20-cv-01316-JAG Document 7 Filed 08/10/20 Page 2 of 2




5.      As a result of said meetings and discussions, Plaintiff authorized the undersigned counsel

to notify his voluntary dismissal of the Complaint, without prejudice, pursuant to Rule

41(a)(1)(A) of the Fed Rules of Civil Procedure.

6.      None of the named Defendants have answered the Complaint or filed a motion for

summary judgment.

7.      None of the above captioned causes of action involve a certified class or a class proposed

to be certified; a derivative action or an action in which a receiver has been appointed.

8.      Therefore, pursuant to Rule 41(a)(1) of the Fed Rules of Civil Procedure, the present

notice of dismissal does not require a Court order and will operate as a dismissal without

prejudice.

        WHEREFORE Plaintiff, ANGEL RIVERA-RUIZ, respectfully requests this Honorable

Court dismiss the above captioned case WITHOUT PREJUDICE.

        RESPECTFULLY SUBMITTED

        In San Juan, Puerto Rico, on August 10, 2020.

        I HEREBY CERTIFY: that on this date I filed this document electronically with the Clerk of

the Court using the CM/ECF System, which will send notification of such filing to all parties of record in

the case of caption.

                                                        /S/ David K. Rodríguez Encarnacion
                                                        USDC Num. 215707
                                                        P.O. Box 29477
                                                        San Juan, P.R., 00929-0477
                                                        Tel. (787) 775-5759
                                                        Fax. (787) 782-9377
                                                        Email: dkre@me.com




                                                    2
